El Juez PresideNTB Sr. HerNÁNdez
emitió la opinión del tribunal.
En instancia jurada de 21 de febrero del corriente año, 1913 suscrita por Jacinta Sánchez bajo dirección de letrado, solicitó ésta de la Corte de Distrito de G-nayama el nom-bramiento de administrador temporal de los bienes de su difunta hermana natural Juana Sánchez en favor de Ramón Lebrón, Juez Municipal de Patillas, con relevación de fianza, ordenándole procediera desde luego a formar inventario de los bienes de la difunta, a cuyo fin alegó que la Juana Sánchez falleció en el pueblo de Patillas en 25 de junio de 1912, sin otorgar testamento y sin dejar ascendientes ni descendientes legítimos ni naturales, ni naturales reconocidos, siendo su única heredera la peticionaria, cuya declaratoria de tal se haría oportunamente, y que habiendo vivido Juana Sánchez en concubinato con Juan Calderón, éste, con grave perjuicio de la única legítima heredera, había malbaratado todo el dinero que dejara la difunta, ascendente a más de $100, y se encontraba en posesión de todos los bienes que pertenecían a la misma, los que se negaba a entregar a la peticionaria, consistiendo esos bienes en una casita de madera, ganado vacuno y de cerda, aves de corral, muebles y otros artícu-los, todo con valor superior a $500.
El juramento de la anterior solicitud aparece redactado en la forma siguiente:
“Jurada y suscrita la precedente solicitud hoy día de la fecha ul supra (febrero 21 de 1913) por la peticionaria que dice ser mayor de edad, vecina de esta ciudad (Guayama), de estado doméstica. E. S. Mestre, secretario de la corte.”
El Juez por orden del mismo día 21 de febrero, nombró a Don Ramón Lebrón, Juez Municipal de Patillas, adminis-trador temporal de los bienes pertenecientes- al intestado de *1105Juana Sánchez, previniéndole procediera a la formación de un inventario de los mismos, como así lo verificó Lebrón en 4 de marzo siguiente, y disponiendo que Juan Calderón, con-cubino de la finada, fuera citado para que compareciera ante la corte en 4 de marzo, con el fin de resolver lo que procediera en cuanto a nombramiento de administrador permanente.
En 8 de marzo citado, presentó Juan Calderón moción a la corte con súplica de que fuera desestimada la petición de administración judicial y se le restituyeran los bienes ocu-pados porque el juramento de la peticionaria Jacinta Sánchez, era defectuoso y porque la Sánchez como hermana de la falle-cida Juana, del mismo apellido, carecía de personalidad para solicitar la administración judicial de los bienes de la finada, según el artículo 23 de la ley sobre Procedimientos Legales Especiales, aprobada en marzo 6, 1905.
Yista y discutida la anterior moción de impugnación, la Corte de Guayama, por orden de 13 de junio de 1913, declaró sin lugar la petición de administración judicial de Jacinta Sánchez y dispuso que.los bienes ocupados a Juan Calderón le fueran restituidos, sin especial condenación de costas.
Contra esa orden interpuso la representación de Jacinta. Sánchez recurso de apelación para ante esta Corte Suprema,, sometido a nuestra consideración y decisión después de corri-dos los trámites legales.
El capítulo 4o. del Título I de la Ley de Procedimientos. Legales Especiales de que se deja hecho mérito, regula en sus artículos 21 y 22 la administración de los bienes de fina-dos sin parientes conocidos o sea cuando falleciere cualquier persona con testamento o abintestato, con bienes, sin dejar cónyuge que viviera en su compañía ni ascendientes o des-cendientes, o parientes colaterales dentro del cuarto grado, estableciento una administración provisional o interina que el juez acuerda de oficio sin necesidad de gestión de parte inte-resada, para asegurar los bienes del difunto, mientras que el capítulo 5o. del mismo título en sus artículos 23 al 34 regula la administración judicial de los bienes de un finado cuando» *1106ésta se solicita por alguna ele las personas que designa el ci-tado artículo 23 y en la forma que estatuye el mismo artículo.
Según el artículo 23, la administración judicial de los bie-nes de la finada Juana Sánchez no pudo decretarse a virtud de la petición que para ello hizo Jacinta, del mismo apellido, a la Corte de Distrito de Guayama, pues la instancia no llena los requisitos que exige el mismo artículo bajo el número 2, o sea que en caso de fallecimiento abintestato se hará constar que, según los informes y creencia del peticionario, el difunto no dejó testamento válido, especificándose la procedencia y fundamento de tales informes y creencia; y aunque aparece jurada, no lo ha sido en la forma que establece el Código de En-juiciamiento Civil en su artículo 118, preceptivo de que “en todos los casos de alegaciones juradas, la declaración escrita jurada de la parte deberá afirmar que le consta por propio conocimiento que es cierto lo alegado, excepto en cuanto a las materias que en dicha declaración manifieste conocer por su ' información o, creencia, en cuyo caso expresará que las cree ciertas. ’ ’
Tampoco ha venido a los autos justificación alguna de que Jacinta Sánchez sea hermana natural, según alega, de la finada Juana Sánchez y mientras falte tal prueba no puede reputársele parte interesada al efecto de pretender que los bienes de la persona de quien se dice heredera abintestato, queden sujetos a una administración judicial.
Pero aunque esa administración no puede decretarse a moción de Jacinta Sánchez, bien puede decretarse de oficio en virtud del conocimiento que por la propia Jacinta Sánchez ha tenido la autoridad judicial de Guayama de que Juana Sán-chez ha fallecido abintestato, quedando sus bienes en poder de Juan Calderón que no tiene derecho a heredarlos. Jacinta Sánchez acaso sea hermana natural de la Juana, pero no ha venido a los autos justificación de ese hecho, de que deriva su capacidad la peticionaria y la autoridad judicial está en el deber de dispensar su acción protectora a los bienes de la finada para evitar que desaparezcan o sufran menoscabo *1107con perjuicio’ de los llamados a heredarlos y quizás del mismo Pneblo de.Puerto Pico a quien en ultimo término la ley reco-noce ese derecho.
Al presente caso son de aplicación los artículos 21 y .22 de la Ley de Procedimientos Legales Especiales, por tratarse al parecer de nna persona que ha fallecido sin testamento y sin dejar cónyuge legítimo que viviera en su compañía o ascendientes o descendientes o parientes colaterales dentro del 4o. grado, con justificación de su parentesco, y haber tenido conocimiento de esos hechos la autoridad judicial del distrito, importando poco al caso que ese conocimiento le fuera dado por persona en cuya compañía, vivía la finada o por quien se dice hermana natural de la misma.
La orden que dictó la Corte de Distrito de Guayama en 21 de febrero último nombrando a Don Bamón Lebrón, admi-nistrador temporal de los bienes pertenecientes al abintes-tato de Juana Sánchez con relevación de fianza, cuya orden dejó sin efecto por la posterior de 13 de junio, se ajusta a los preceptos de los artículos 21 y 22 de la Ley de Procedimientos Legales Especiales, qhe) repetimos, son aplicables al pre-sente caso, si bien Lebrón a quien el juez eximió de toda fianza debe prestar garantía suficiente para responder del fiel cum-plimiento de su cargo, siendo su deber, según el texto del artí-culo 22, además de los que ,1a ley impone a los administra-dores, instruir los procedimientos necesarios para determi-nar los herederos y si dejaren de comparacer, entregar lo que reste de los bienes después de pagar las deudas de la finada y los gastos de la administración a la Tesorería de Puerto Bico para su debida aplicación. El Fiscal del Distrito de Guayama debe tener conocimiento de esos procedimientos para la debida notificación al Attorney General, quien será parte en ellos para la determinación de los herederos.
En dichos procedimientos puede justificar Jacinta Sánchez cómo cualquiera otra persona el derecho hereditario de que se crea asistida respecto de los bienes de la finada Juana Sánchez.
*1108Por las razones expuestas, opinamos que procede la revo-cación de la orden apelada de 13 de junio último y qne se sos-tenga la primera de 21 de febrero del corriente año, menos en cuanto se exime al administrador temporal Don Ramón Lebrón de la prestación de toda fianza, debiendo proceder el juez con arreglo a los principios establecidos en .esta opinión.
Revocada la orden apelada, declarando vigente la orden anterior, nombrando un administra-dor temporal, y. devuelto el caso a la corte inferior para ulteriores procedimientos.
Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.